DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-30 filed on 03/22/202 are pending and being examined. Claims 1, 19, 21, and 30 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (“Cross-generating GAN for Facial Identity Preserving”, IEEE, 2018, hereinafter “Chai”) in view of Liu et al (WO2019/056000, hereinafter “Liu”). Liu is cited by applicant in IDS received on 2/1/2022.

Regarding claim 1, Chai discloses a processor-implemented facial image generating method (the CG-GAN method for facial identity preserving; see the title and abstract), comprising: determining a first feature vector associated with a pose and a second feature vector associated with an identity by encoding an input image including a face (the encoder Enc may generate the identity-pose pair  {                
                    
                        
                            i
                        
                        
                            A
                        
                    
                    ,
                     
                    
                        
                            v
                        
                        
                            1
                        
                    
                
            } from the person A with variation 1 and face image                 
                    
                        
                            x
                        
                        
                            A
                            1
                        
                    
                
            , where                 
                    
                        
                            v
                        
                        
                            1
                        
                    
                
             represents the variation feature including the face pose feature (i.e., a leftward pose in fig.2) and the illumination feature while                 
                    
                        
                            i
                        
                        
                            A
                        
                    
                
             represents the identity feature; see “code of identity A” and “code of variation 1” in the 1st row of fig.2; see Sec. III-A, para.1-para.3); determining a flipped first feature vector by flipping the first feature vector with respect to an axis in a corresponding space (the method may replaces the leftward pose                 
                    
                        
                            v
                        
                        
                            1
                        
                    
                     
                
            with the rightward pose                 
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            . In other words, the method may transform/flip the face pose feature                 
                    
                        
                            v
                        
                        
                            1
                        
                    
                
             to the face pose feature                 
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            ; see from col3 to col.4 of fig.2; see Sec. III-A, para.4); and generating an output image including a rotated face by decoding the final feature vector and the second feature vector based on the rotation information (to generate an output face image with the same identity but a different pose, the decoder Dec may generate the flipped face image                 
                    
                        
                            y
                        
                        
                            A
                            2
                        
                    
                
             based on the same identity                 
                    
                        
                            i
                        
                        
                            A
                        
                    
                
             and the flipped pose                 
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            , that is, the decoder Dec may generate the face image of Person A with the variation 2 based on the rotated identity-pose pair {                
                    
                        
                            i
                        
                        
                            A
                        
                    
                    ,
                     
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            }; see the output image, col.6, “Person A, variation 2” of fig.2; see Sec. III-A, para.5).

Chai does not explicitly disclose “determining an assistant feature vector based on the flipped first feature vector and rotation information corresponding to the input image;Liu teaches: determining an assistant feature vector based on the flipped first feature vector and rotation information corresponding to the input image (a pose code c, which will control to generate a new output face image with the same identity as an input face but a different pose, may be trained by a CNN using the training face images with the same identity but different poses; see para.55; see “pose c” in the 3rd row, from the bottom to the up, in fig.4(d)); determining a final feature vector based on the first feature vector and the assistant feature vector (to generate the concatenated feature which then is provided as input to decoder Gdec, the face identity feature f(x) may be concatenated with the trained pose cod c having a one-hot pose code and a random noise vector. See from para.59, line 13 to para.60, line 2); and generating an output image including a rotated face by decoding the final feature vector and the second feature vector based on the rotation information (the decoder Gdec may generate the rotated face image                 
                    
                        
                            x
                        
                        ^
                    
                    =
                    
                        
                            G
                        
                        
                            d
                            e
                            c
                        
                    
                    (
                    x
                    ,
                    c
                    ,
                    z
                    )
                
             based on the same identity                 
                    f
                    (
                    x
                    )
                
            , the trained pose code                 
                    c
                
            , and noise z; see the 3rd row – the 5th row, from the bottom to the up, in fig.4(d); See from para.59, line 13 to para.60, line 2).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Liu into the teachings of Chai. The suggestion/motivation for doing so would have been to provide a method and/or a system for performing pose-invariant face recognition (Liu, see para.9; Chai, see abstract).

Regarding claim 2, 22, the combination of Chai and Liu discloses, wherein the determining of the assistant feature vector comprises: determining the assistant feature vector by applying, to a convolutional neural network (CNN), the flipped first feature vector, position information of a main feature of the face in the input image corresponding to a size of the flipped first feature vector, and the rotation information corresponding to the size of the flipped first feature vector (Liu, the pose code may be trained by the DR-GAN; see fig.4(d) and para.55).

Regarding claim 3, 23, the combination of Chai and Liu discloses, wherein the determining of the first feature vector and the second feature vector comprises: determining, from the input image, position information of a main feature of the face in the input image (Chai, “Every face image is aligned by the positions of eyes and
mouth, and is then resized to 64 x 64”; see Sec. IV-A, para,2); and determining the first feature vector and the second feature vector by encoding the position information and the input image (Chai, see “code of identity A” and “code of variation 1” in the 1st row of fig.2; see Sec. III-A, para.1-para.3), and the determining of the assistant feature vector comprises: transforming the position information by flipping the position information with respect to the axis in the corresponding space (Liu, a pose code c is trained by a CNN using the training face images with the same identity but different poses; see para.55; see “pose c” in the 3rd row, from the bottom to the up, in fig.4(d)); and determining the assistant feature vector based on the flipped first feature vector, the rotation information corresponding to the input image, and the transformed position information (Liu, the face identity feature f(x) may be concatenated with the trained pose cod c having an one-hot pose code and a random noise vector. See from para.59, line 13 to para.60, line 2).

Regarding claim 4, the combination of Chai and Liu discloses the method of claim 3, wherein the transforming of the position information comprises: resizing the position information to a size corresponding to a size of the flipped first feature vector (Chai, “Every face image is aligned by the positions of eyes and mouth, and is then resized to 64 x 64”; see Sec. IV-A, para,2).

Regarding claim 5, The combination of Chai and Liu discloses the method of claim 3, wherein the position information includes a landmark heatmap corresponding to the face in the input image (Chai, “Every face image is aligned by the positions of eyes and mouth, and is then resized to 64 x 64” in the training and testing data ; see Sec. IV-A, para,2).

Regarding claim 6, The combination of Chai and Liu discloses the method of claim 3, wherein the position information includes, for each pixel in each of the input image, a value between 0 and 1 representing a probability of the main feature of the face in the input image (Liu, the trained pose cod c have a one-hot pose code and a random noise vector. See from para.59, lines 13-14).

Regarding claim 7, 24, The combination of Chai and Liu discloses, wherein the rotation information includes information indicating a rotation direction for generating the output image from the input image, and a size of the rotation information corresponds to a size of the flipped first feature vector (Chai, see the input face “person A, variation 1” and the output face “person A, variation 2” in fig.2).

Regarding claim 8, The combination of Chai and Liu discloses the method of claim 7, wherein the determining of the assistant feature vector based on the rotation information comprises: transforming the rotation information to indicate an opposite rotation direction; and determining the assistant feature vector based on the transformed rotation information (Chai, the pose is changed from the leftward pose                 
                    
                        
                            v
                        
                        
                            1
                        
                    
                     
                
            to the rightward pose                 
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            ; see the input face “person A, variation 1” and the output face “person A, variation 2” in fig.2.  Liu, a pose code c is trained by a CNN using the training face images with the same identity but different poses; see para.55; see “pose c” in the 3rd row, from the bottom to the up, in fig.4(d); see fig.5.).

Regarding claim 9, The combination of Chai and Liu discloses the method of claim 1, wherein the rotation information further includes information indicating a rotation degree for generating the output image from the input image (Liu, “the pose of the subject in a synthetic image may differ by up to 90° from the pose of the subject in a received image”; see para.43).

Regarding claim 10, The combination of Chai and Liu discloses the method of claim 9, wherein the rotation information is determined by comparing position information of a main feature of the face in the input image and a preset facial pose of the output image (Chai, “Every face image is aligned by the positions of eyes and mouth, and is then resized to 64 x 64” in the training and testing data ; see Sec. IV-A, para,2).

Regarding claim 11, 25, The combination of Chai and Liu discloses, wherein the generating of the output image further comprises: transferring the output image as an input image for a subsequent iteration; and performing the subsequent iteration including the determining of the first feature vector and the second feature vector, the determining of the flipped first feature vector, the determining of the assistant feature vector, the determining of the final feature vector, and the generating of the output image, based on a rotation degree included in the rotation information (e.g., Liu, iterative training, “iteratively replaced”, “iterative switch”, “iterative scheme” in para.77).

Regarding claim 12, 26, The combination of Chai and Liu discloses, wherein the encoding of the input image comprises encoding the input image using an encoder, and a neural network of the encoder comprises: an input layer corresponding to the input image; and an output layer corresponding to the first feature vector and the second feature vector (e.g., see Chai, see Sec. III-B, para.2; see Liu, Table 1, layers Conv11-53 for Gend; see para.59-60).

Regarding claim 13, 27, The combination of Chai and Liu discloses, wherein the decoding of the final feature vector and the second feature vector comprises decoding the final feature vector and the second feature vector based on the rotation information, using a decoder, and a neural network of the decoder comprises: an input layer corresponding to the final feature vector, the second feature vector, and the rotation information; and an output layer corresponding to the output image (e.g., see Chai, Sec. III-B, para.2; see Liu, Table 1, layers FConv52-11 for Gdec; see para.59-60).

Regarding claim 14, 28, The combination of Chai and Liu discloses, wherein the determining of the flipped first feature vector comprises: determining a flipped input image by flipping the input image with respect to the axis in the corresponding space; and determining the flipped first feature vector associated with the pose by encoding the flipped input image (e.g., in Chai, the pose is changed from the leftward pose                 
                    
                        
                            v
                        
                        
                            1
                        
                    
                     
                
            to the rightward pose                 
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            ; see the input face “person A, variation 1” and the output face “person A, variation 2” in fig.2. In Liu, “the pose of the subject in a synthetic image may differ by up to 90° from the pose of the subject in a received image”; see para.43).

Regarding claim 15, 29, The combination of Chai and Liu discloses, further comprising: extracting a feature for facial recognition based on the output image; and recognizing the face based on the extracted feature (Liu, to maximize the objective functions defined by Eqn.4 and Egn.5 using “back-propagated” scheme; see Eqn.4, and para.60).

Regarding claim 16, The combination of Chai and Liu discloses the method of claim 1, further comprising: generating a plurality of output images corresponding to the input image by varying a rotation degree included in the rotation information; and recognizing the face based on the generated output images (Liu, to maximize the objective functions defined by Eqn.4 and Egn.5 using “back-propagated” scheme; see Eqn.4, and para.60).

Regarding claim 17, The combination of Chai and Liu discloses the method of claim 1, further comprising training a neural network of an encoder used for the encoding, a neural network of a decoder used for the decoding (e.g., in Liu, see Genc and Gdec of fig.4(d)), and a neural network used for the determining of the assistant feature vector, based on the output image and a target image corresponding to the input image (e.g., in Liu, the pose code may be trained by the DR-GAN; see fig.4(d) and para.55).

Regarding claim 18, claim 18 is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 21, 30, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 19, Chai discloses a processor-implemented facial image generating method, comprising: determining a first feature vector associated with a pose and a second feature vector associated with an identity by applying, to an encoder, an input image including a face (the encoder Enc may generate the identity-pose pair  {                
                    
                        
                            i
                        
                        
                            A
                        
                    
                    ,
                     
                    
                        
                            v
                        
                        
                            1
                        
                    
                
            } from the person A with variation 1 and face image                 
                    
                        
                            x
                        
                        
                            A
                            1
                        
                    
                
            , where                 
                    
                        
                            v
                        
                        
                            1
                        
                    
                
             represents the variation feature including the face pose feature (i.e., a leftward pose in fig.2) and the illumination feature while                 
                    
                        
                            i
                        
                        
                            A
                        
                    
                
             represents the identity feature; see “code of identity A” and “code of variation 1” in the 1st row of fig.2; see Sec. III-A, para.1-para.3); determining a flipped first feature vector by flipping the first feature vector with respect to an axis in a corresponding space (the method may replaces the leftward pose                 
                    
                        
                            v
                        
                        
                            1
                        
                    
                     
                
            with the rightward pose                 
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            . In other words, the method may transform/flip the face pose feature                 
                    
                        
                            v
                        
                        
                            1
                        
                    
                
             to the face pose feature                 
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            ; see from col3 to col.4 of fig.2; see Sec. III-A, para.4); generating an output image including a rotated face by applying, to a decoder, the final feature vector, the second feature vector, and the rotation information (to generate an output face image with the same identity but a different pose, the decoder Dec may generate the flipped face image                 
                    
                        
                            y
                        
                        
                            A
                            2
                        
                    
                
             based on the same identity                 
                    
                        
                            i
                        
                        
                            A
                        
                    
                
             and the flipped pose                 
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            , that is, the decoder Dec may generate the face image of Person A with the variation 2 based on the rotated identity-pose pair {                
                    
                        
                            i
                        
                        
                            A
                        
                    
                    ,
                     
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            }; see the output image, col.6, “Person A, variation 2” of fig.2; see Sec. III-A, para.5); and training a neural network of the encoder, a neural network of the decoder, and the first neural network, based on the output image and a target image corresponding to the input image (training the Enc and Dec to minimize the errors defined by Eq(2), Eqn(6) and Eqn(7); see Sec. III-C).

Chai does not explicitly disclose, determining an assistant feature vector by applying, to a first neural network, the flipped first feature vector and rotation information corresponding to the input image; determining a final feature vector based on the first feature vector and the assistant feature vector; as recited in the claim. However, in same field of endeavor, Liu teaches: determining an assistant feature vector by applying, to a first neural network, the flipped first feature vector and rotation information corresponding to the input image (a pose code c, which will control to generate a new output face image with the same identity as an input face but a different pose, may be trained by a CNN using the training face images with the same identity but different poses; see para.55; see “pose c” in the 3rd row, from the bottom to the up, in fig.4(d)); determining a final feature vector based on the first feature vector and the assistant feature vector; generating an output image including a rotated face by applying, to a decoder, the final feature vector, the second feature vector, and the rotation information (to generate the concatenated feature which then is provided as input to decoder Gdec, the face identity feature f(x) may be concatenated with the trained pose cod c having a one-hot pose code and a random noise vector. See from para.59, line 13 to para.60, line 2); and training a neural network of the encoder, a neural network of the decoder, and the first neural network, based on the output image and a target image corresponding to the input image (training Gdec to maximize the objective function defined by Egn.5 using “back-propagated” scheme; see Eqn.5, and para.60). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Liu into the teachings of Chai. The suggestion/motivation for doing so would have been to provide a method and/or a system for performing pose-invariant face recognition (Liu, see para.9; Chai, see abstract).

Regarding claim 20, The combination of Chai and Liu discloses the method of claim 19, wherein the training comprises: training based on a loss including a loss generated by comparing a feature extracted from the output image and a feature extracted from the target image (see Eqn.(2) in Chai). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/7/2022